 WRIGHT-BERNET, INC.Wright-Bernet, Inc. and Coopers' InternationalUnion of North America, Local 41, AFL-CIO.Case 9-CA-15203(E)27 April 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 29 April 1983 Administrative Law JudgeDavid S. Davidson issued the attached supplemen-tal decision. The Respondent filed exceptions and asupporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the supplemental deci-sion and the record in light of the exceptions andbrief and has decided to affirm the judge's rulings,findings, and conclusions' and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent's applicationis denied.1 In view of our decision to affirm the judge's denial of the Respond-ent's application for award of fees and expenses under the Equal Accessto Justice Act, we find it unnecessary in this case to pas on the retroac-tivity of that Act.SUPPLEMENTAL DECISION[Equal Access to Justice Act]STATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge. OnOctober 19, 1981, Administrative Law Judge Charles M.Williamson issued his decision in this proceeding recom-mending dismissal of the complaint in its entirety. No ex-ceptions were filed, and on November 25, 1981, theBoard entered its order dismissing the complaint. On De-cember 22, 1981, Respondent filed an "Application forAward of Fees and Expenses" under the Equal Accessto Justice Act (EAJA). Thereafter, counsel for the Gen-eral Counsel filed a motion to dismiss the application,and Respondent filed a reply thereto. Respondent alsofiled a motion to withhold "Confidential Financial Infor-mation" from public disclosure under Section 102.147 ofthe Board's Rules and Regulations. By order of April 2,1982, the motion to dismiss was denied and the motion towithhold "Confidential Financial Information" frompublic disclosure was granted. Thereafter, counsel forthe General Counsel filed an answer to application for anaward of fees and expenses under the Equal Access to270 NLRB No. 14Justice Act and a memorandum in support thereof. Re-spondent filed a reply memorandum thereto.In deciding this case I have reviewed the transcriptsand exhibits and various briefs and pleadings filed by theparties since the issuance of the complaint. The applica-tion and the answer raise three disputed issues.I. Whether Respondent's net worth statement is suffi-cient to establish that its net worth was less than $5 mil-lion as of May 30, 1980, the date of issuance of the com-plaint in this case.2. Whether the General Counsel was substantially jus-tified in issuing the complaint and not deferring to an ar-bitrator's award that later issued on January 9, 1981.3. Whether fees and expenses incurred by Respondentbefore October 1, 1981, the effective date of EAJA, arerecoverable.FINDINGS AND CONCLUSIONSI. THE ELIGIBILITY OF RESPONDENTRespondent's application alleges that Respondent is aprivately held Ohio corporation engaged in the manufac-ture and sale of industrial brushes, that it has no affiliates,that it has 85 employees, that its work force has neverexceeded 100, and that its net worth at no time hasreached S5 million.These facts would establish Respondent's financial eli-gibility for reimbursement for attorney's fees underEAJA. The General Counsel contends, however, thatthe financial statements furnished by Respondent to sup-port its application fail to establish that its net worth wasless than $5 million on May 30, 1980, when the com-plaint issued' because it furnished statements only for thecalendar years 1979 and 1980 and no statement of its fi-nancial status as of May 30, 1980. The General Counselfurther contends that depreciation shown on the financialstatements should not be considered in determining Re-spondent's net worth, that without deduction of depre-ciation, Respondent's net worth exceeded $4.1 million atthe end of 1980, and that its net worth was sufficientlyclose to S5 million to require greater proof than interpo-lation to establish its net worth on the critical date. TheGeneral Counsel contends that Respondent should be re-quired under Section 102.147(f) of the Board's Rules andRegulations to furnish a May 30, 1980 net worth state-ment or in the alternative other evidence demonstratingthat there was no significant change in Respondent's networth between January I and May 30, 1980.Respondent contends that the depreciation should beconsidered under accepted accounting principles but thatin any event, even if it were disallowed, the sworn affi-davit of David Evans that Respondent's December 31,1980 net worth was higher than its May 30, 1980 networth is sufficient on which to base a finding that Re-spondent's net worth did not exceed SS5 million on May30, 1980. Respondent has appended to its reply memo-randum a further statement from its accountants statingthat in the accountants' opinion the 1979 and 1980 state-' See Sec. 102.143(d) of the Board's Rules and Regulations.55 DECISIONS OF NATIONAL LABOR RELATIONS BOARDments fairly present Respondent's financial position as ofthe end of each of those years.In its memorandum, counsel for the General Counselconcedes that where end of year net worth statementsbefore and after issuance of the complaint both show networth "substantially below $5 million," it may be reason-able to infer that net worth during the interim remainedbelow $5 million, but that this is not such a case. While Iam inclined to agree, as Judge Taplitz held in MalcolmBoring Co., Case 31-CB-3586(E), that depreciationshould not be subtracted from acquisition cost in deter-mining value of assets,' I cannot agree that the resultant$4,118,000 net worth as of December 31, 1980, is notalso substantially below $5 million. Respondent's networth as of May 30, 1980, would have reached $5 mil-lion only if net assets over liabilities increased by almost$1.3 million during the first 5 months of the year andthen decreased by almost $900,000 during the last 7months of the year. In my view, such dramatic fluctua-tion is very unlikely, and I find that the application,Evans' affidavit, and the balance sheets are sufficient toshow Respondent's financial eligibility.II. SUBSTANTIAL JUSTIFICATIONA. The IssuesThe complaint in this case issued on May 30, 1980, al-leging that Respondent violated Section 8(aX1) and (3)of the Act by discharging John Martin on April 11,1980, because of his union activities and/or because heengaged in protected concerted activities, specificallygiving testimony at an arbitration hearing known as theGlenn-Jackson arbitration. The complaint also allegesthat Respondent independently violated Section 8(a)(1)on April 18, 1980, when Respondent Chairman FrankBernet threatened Martin that his fellow employeeswould be discharged if they gave testimony concerningmatters raised by Martin at the Glenn-Jackson arbitrationhearing. A hearing was initially set for January 15, 1981.Martin had also filed a grievance over his discharge,which Respondent had denied. When the Union failed toseek arbitration of his grievance, Respondent sued tocompel arbitration of the grievance, and an order wasentered pursuant to which an arbitration hearing washeld on November 20, 1980. On January 9, 1981, the ar-bitrator issued his award denying the grievance, and onJanuary 13, 1981, the Regional Director postponed thehearing in this case in order to consider what effect, ifany, to give the arbitrator's award.Thereafter, the Region notified Respondent that it in-tended to proceed, and on March 13, 1981, Respondentfiled a Motion for Summary Judgment with the Board inwhich it contended that the Board should defer to thearbitrator's award and dismiss the allegation that Martinwas unlawfully discharged. On April 2, 1981, the Boarddenied the Motion for Summary Judgment without prej-udice to its renewal before the administrative law judgeassigned to hear the case. At the hearing, which beganon April 3, 1981, Respondent renewed the Motion forI JD-SF-80-82. See also Sentle Trucking Corp., 6-CA-12501(E), JD-54-83.Summary Judgment. The administrative law judge re-served decision and took evidence.In his written decision the administrative law judgefound that the Board should defer to the arbitrator's de-cision under the policy established in Spielberg Mfg. Co.,112 NLRB 1080 (1955). He found further that Martinhad willfully given false testimony at the Glenn-Jacksonarbitration hearing and that he thereby lost the protec-tion of the Act he would otherwise have enjoyed ingiving testimony at an arbitration proceeding. In addi-tion, he discredited Martin's testimony that Bernetthreatened potential witnesses with discharge and cred-ited Bernet's denial that he made such threats. Finally,he found no probative evidence to sustain the GeneralCounsel's contention that the stated cause for Martin'sdischarge was a pretext designed to conceal the fact thatMartin's union activities were the true cause of the dis-charge. Thus, he concluded that Respondent had notviolated the Act.In its application Respondent has alleged that the Gen-eral Counsel had no substantial justification (1) for pro-ceeding to trial in this case after an arbitrator had deter-mined that Respondent had just cause to dischargeMartin; (2) for alleging that Bernet threatened reprisalsagainst any witness who supported Martin's version ofthe incident described by him at the Glenn-Jackson arbi-tration; (3) for alleging that the reason given for Martin'sdischarge was a pretext; and (4) for alleging that Martinwas engaged in protected concerted activity when hetestified in the Glenn-Jackson arbitration.EAJA provides that the burden of establishing sub-stantial justification rests with the Government. As theBoard stated in Enerhaul, Inc., 263 NLRB 890 (1982):The legislative history of EAJA characterized "sub-stantially justified" as a test of reasonableness, andfurther clarified that, "[w]here the Government canshow that its case had a reasonable basis both in lawand fact, no award will be made."B. The Reasonableness of the General Counsel'sIssuance of the ComplaintThe first question to be determined in this case iswhether the General Counsel was substantially justifiedin issuing the complaint on May 30, 1980. At that timearbitration of Martin's discharge had not yet occurred orbeen sought. Martin had concededly been discharged be-cause of testimony he had given in the Glenn-Jackson ar-bitration proceeding. While the arbitrator was later toconclude otherwise, there was clear precedent for find-ing that Martin had engaged in concerted activity withinthe meaning of Section 7 when he testified in the Glenn-Jackson arbitration proceeding.3There was also a sub-stantial question under Big Three Industrial Gas Co., 212NLRB 800 (1974), as to whether or not that activity hadlost its protection because Martin had lied in his testimo-ny.Big Three concerned the discharge of an employee forthe stated reason that he gave false testimony at a repre-s Ebasco Services, 181 NLRB 768 (1970).56 WRIGHT-BERNET, INC.sentation proceeding. The Board concluded that the em-ployer's charges that the employee testified falsely werenot made in good faith and were used as a pretext to dis-charge him because of his union activities. In his decisiondiscussing the principles to apply in such cases, the ad-ministrative law judge, whose findings and conclusionswere affirmed by the Board, rejected the contention thatan employer may never discharge an employee forgiving testimony in a Board proceeding. However, hecautioned that the burden was "on the employer to showaffirmatively not only that the testimony was false, butalso that it was willingly and knowingly false, that it wasuttered with intent to deceive, and that it related to asubstantial issue."4As he found that the individual atissue in that case had not knowingly and willfully givenfalse testimony, it was not necessary for him to decide atwhat point the line between protected and unprotectedtestimony would have been crossed, or for the Board toconsider that question. The issue has not come before theBoard since Big Three.5Whether Martin's testimony was false in whole or inpart and, if false, was willfully and knowingly false pre-sented clear credibility issues appropriate for resolutionafter hearing before an administrative law judge. Bernet'salleged threat to Martin shortly after Martin's dischargesimilarly raised a credibility issue. Thus, I have little dif-ficulty concluding that as of May 30, 1980, when thecomplaint issued, the General Counsel had a reasonablebasis both in law and in fact for issuing the complaintand therefore was substantially justified in doing so.C. The Effect of the Arbitrator's Award1. SpielbergA closer question is whether the General Counsel re-mained substantially justified in continuing to prosecutethe complaint following the issuance of the arbitrator'saward on January 9, 1981, denying the grievance overMartin's discharge, and Respondent's request that theGeneral Counsel defer to the award under Spielberg Mfg.Co., supra.The General Counsel contends that he reasonably con-cluded that the arbitrator's award was repugnant to thepurposes and policies of the Act and that it thereforeshould not be deferred to (1) because the arbitratorwrongly held that when Martin testified in the arbitra-tion proceedings, he was not engaged in concerted activ-ity; (2) because the arbitrator failed to apply the correctstandard in finding that Martin's testimony in the Glenn-Jackson arbitration was "deliberately false" and thereforeunprotected; and (3) because the arbitrator did not ruleon the pretext issue raised by the complaint.The arbitrator's finding that Martin's testimony wasnot concerted activity, while incorrect, was not materialif he properly found that it was unprotected; and itwould not have been reasonable to pursue the complainton this basis alone. As for the second ground advanced4 212 NLRB at 804.s While Big Three concerned a discharge for testimony given at a rep-resentation hearing, the protection afforded participation in grievanceproceedings to vindicate employees' contractual rights appears to be thesame. Ebasco Services, 181 NLRB 768.by the General Counsel, a full reading of the arbitrator'sdecision does not support the General Counsel's conten-tion that the arbitrator's finding that Martin's testimonywas "deliberately false," was "confined to a finding thatMartin deliberately exaggerated as to some aspects of histestimony." Rather, it appears that he was aware of theBig Three standard and concluded that, from his vantagepoint, Martin's testimony had lost its protection underthat standard.However, as set forth above, the Board had not previ-ously determined at what point the line between protect-ed and unprotected testimony is crossed. Therefore, itwas reasonable for the General Counsel to contend thatthe arbitrator's application of Big Three was repugnant tothe policies of the Act and that the Board should findMartin's testimony protected, particularly in light of thefact that Martin was a union officer engaged in thegrievance process when he testified.6In any event, there is no question that the arbitrator'sdecision did not deal with the "pretext" issue raised inthe unfair labor practice proceeding. Although the arbi-trator expressed the view in his decision that it was hisduty to dispose of all circumstances relating to Martin'sdischarge including the unfair labor practice allegationsof the complaint, the Union took the position that it didnot intend to produce any evidence relating to the alle-gations of the complaint. All the evidence supporting thepretext allegation was not presented to the arbitrator,and the arbitrator made no findings as to whether Mar-tin's union activities were the cause or a cause of his dis-charge. Under prevailing Board policy at the time thiscase was pending, the fact that the arbitrator did nothave such evidence before him and made no such find-ings gave the General Counsel a reasonable basis to takethe position that Spielberg was inapplicable and that theBoard should therefore not defer to the arbitrator's deci-sion.72. The effect of the arbitration record on thereasonableness of the decision to proceedA further question to be decided is whether apart fromSpielberg, as a result of what developed at the arbitrationhearing, it became unreasonable for the General Counselto continue to prosecute his complaint.In the Glenn-Jackson arbitration, Martin had testifiedas to two incidents in which misconduct had occurredand for which no discipline had been imposed. His testi-mony was in support of grievances of Glenn and Jacksonwho had been discharged for fighting. One of the inci-dents occupied most of Martin's testimony. The secondincident was described by Martin toward the end of histestimony. He was asked if he had seen any other push-ing and shoving by anyone and replied that he had onceseen Betty Williams grab Foreman Isaacs by "the pri-vates ...and had him in her grasp and was giving himhell over something or other. And she led him aroundthe shop by grabbing him by his balls." He continued toI See Clara Barton Convoalescent Center, 225 NLRB 1028, 1029 (1976).1 Caterpillar Tractor Co., 257 NLRB 392, 397-398 (1981); ConsolidatedFreightways Corp. of Delaware, 257 NLRB 1281, 1287 (1981). UnitedParcel Service, 252 NLRB 1015 (1980).57 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstate that Isaacs did not reprimand her or write her up,and testified further, "And she was determined to hurthim if he didn't go along with what she had to say. Andshe had him literally in a squeeze and had him in a posi-tion that he couldn't say too much." On cross-examina-tion when asked for details, Martin testified that the inci-dent happened about a year and a half or 2 years earlier,that they were arguing as they were walking from theold building into the new building and that Williamsgrabbed Isaacs when they were directly in front ofMartin. He testified that several people saw it and that,when other employees heard what was happening, ev-eryone was curious. He identified Patty Johnson, PaulineDeisbach, and Geneva Fields as having been in the pack-ing department, near where the incident occurred, buttestified that he was not certain about that. He estimatedthat 20 to 30 employees saw it. He testified that whileWilliams had Isaacs in her grasp she led him out on theproduction floor and that she could take him anywhereshe wanted, that it went on probably for about 10 min-utes, and that Isaacs did not do very much to try toescape other than to ask Williams to calm down and talkabout their complaint. He testified that Williams movedhim around from place to place and had him "here oneminute and here one minute," and that Martin followedand watched for from 5 to 10 minutes, "his best esti-mate." Isaacs denied that any such incident took place. Itwas this testimony for which Martin was discharged.At the arbitration hearing on Martin's discharge, Re-spondent called its vice president David Evans to testifyas to Respondent's investigation and decision to dis-charge Martin and called three supervisors responsiblefor the areas of the plant in which the incident had alleg-edly taken place to testify that they had neither seen norheard of such an incident before Martin testified at theGlenn-Jackson arbitration. Respondent also called Isaacs,Geneva Fields, Vivian Owens, and Patricia Johnson aswitnesses.Isaacs denied that there was any truth to Martin's tes-timony at the Glenn-Jackson arbitration. Owens, withwhom Williams had been arguing at the time of the inci-dent,8testified that she saw no contact between Williamsand Isaacs but that immediately after her argument withWilliams she heard rumors that Williams had grabbedIsaacs and that everyone was laughing and joking aboutit. Deisbach testified that she did not see Williams grabIsaacs, but that she heard about the incident at lunch onthe day it happened and that there was giggling andsnickering about it. Johnson similarly testified that shedid not see the incident but also heard about it and thatit was the talk of the plant. Geneva Fields testified thatshe witnessed the incident and saw Williams reacharound and pinch Isaacs on the leg a few times midwayup from the knee. She testified that she was not sure if itwas his leg that Williams pinched but that, as far as shesaw, it was.The Union called Lucy Fields, Carol Wooten, EdnaMassey, Betty Williams, and Martin in support of its po-a During Respondent's investigation, Martin stated that Williams hadbeen arguing with Owens when Isaacs interceded and tried to induceWilliams to return to her work station precipitating the incident.sition that Martin had been wrongfully discharged.Fields testified that she observed Williams reach towardIsaacs, that Isaacs backed up and yelled, that someonetold her that Williams had grabbed Isaacs by the testi-cles, but that she did not see it. She testified that therewas a lot of talk about it right after that. Carol Wootentestified that she heard Isaacs yell and make a loud noisebut that she did not see much. According to Wooten, itwas the talk of the plant that Williams had grabbedIsaacs by the testicles. Edna Massey testified that shesaw Williams reach out and she heard Isaacs holler. Shetestified that she believed that Williams had grabbedIsaacs by the testicles and that after the incident every-one laughed and talked about it. Betty Williams testifiedthat she had grabbed Isaacs between the legs, that hehollered, and that she let go. She testified that there wasa lot of talk about it in the plant that day. After Martin'sdischarge she went to her lawyer and he prepared an af-fidavit for her in which she stated that she "pinched himbetween the legs." She testified in explanation that shetold her lawyer what had happened but was embarrassedabout it and that he suggested the wording used in heraffidavit.All these witnesses placed the time of the incidentabout 2 years earlier than Martin had at the Glenn-Jack-son arbitration, and Martin testified that his original testi-mony was wrong in that respect. He testified that he sawWilliams grab Isaacs by the testicles, that Isaacs startedjumping around and carrying on, that she held on toIsaacs who tried to get away, and that she finally let goand returned to her machine. In his testimony at the arbi-tration hearing on his discharge he stated that it was 5 to10 minutes from the time he first saw Williams andOwens arguing until he saw Williams return to her ma-chine. He also testified that while Williams was holdingon to Isaacs she could do what she wanted with him. Hestated that he testified about this incident in the Glenn-Jackson arbitration proceeding because he wanted toshow that people had done things in the past and hadgotten by with them without being disciplined. Hedenied that he testified about the incident out of maliceor that he had ever admitted that any of his testimony inthe Glenn-Jackson arbitration was untrue. He reaffirmedthat all of it was true to the best of his recollection andbelief.On cross-examination Martin conceded that he mighthave exaggerated in his testimony about Williams leadingIsaacs around the plant but that Williams did in fact haveIsaacs in her grasp, did take steps with him while pullingon him, and could do what she wanted with him. He tes-tified Isaacs was jumping up and down and was trying totalk to her and get away. He testified that he could notsee them at all times when he was following themaround.In addition to the testimony, the arbitration recordcontained a transcript of an interview of Martin by Re-spondent's attorney and other officials before Martin'sdischarge. In that interview Martin maintained that Wil-liams had grabbed Isaacs by the testicles but did notanswer directly questions about details he had describedin his Glenn-Jackson testimony, particularly as to Wil-58 WRIGHT-BERNET, INC.liams' leading Isaacs around the plant. At one point,when being pressed for answers he replied that Isaacshad "lied ... too," although he otherwise denied anumber of times that he had lied about the incident. Heconceded that he could not tell how long the incidenthad lasted. The arbitration record also showed that Wil-liams had refused to answer questions about the incidentduring Respondent's investigation which led to Martin'sdischarge.Along with the witnesses who had testified at theMartin discharge arbitration, the General Counsel hadtwo additional witnesses available to testify in this pro-ceeding. One was a former employee, Ann Rose, and theother was the attorney who had prepared Williams' affi-davit after Martin's discharge which had been used toimpeach Williams' testimony at the arbitration hearing.At the unfair labor practice proceeding, Rose testifiedthat she saw Williams grab Isaacs in the genital area, thathe doubled over, turned in circles, and hopped aroundthe packing department. She testified that, after heturned in circles a couple of times, Williams let go ofhim. She testified that Williams could not have held onto him very long, perhaps a minute or so, but that shehad a good grab on him between the legs. She also testi-fied that the whole incident lasted 5 to 10 minutes. Shetestified that Isaacs made a joke of it and there was a lotof laughter about it. Williams' lawyer testified that hedrew up the affidavit at Williams' request. He testifiedthat Williams told him she had grabbed Isaacs "in thecrotch" or words to that effect which made it very clearwhat she had done. He testified that he used the words"pinched him between the legs" because he did not thinkit was necessary to use more graphic language to conveywhat had happened.Based on the arbitration record alone, and certainlywith the additional testimony available to corroborateMartin and Williams, I find that the General Counsel hada reasonable basis for taking the position that Williamshad grabbed Isaacs by the testicles and to that extent thatMartin had testified truthfully at the Glenn-Jackson arbi-tration and Isaacs had not. As for Martin's testimony asto when the incident occurred, who else witnessed it,and how long it lasted, while considerable doubt wascast on the accuracy of his Glenn-Jackson testimony, Ifind further that the General Counsel had a reasonablebasis for the position that Martin's testimony was not theproduct of willful and knowing falsification, but ratherthe product of the typical errors of observation, percep-tion, recollection, and articulation that so often impaircredibility of testimony, particularly in proceedings of aless formal nature like arbitration.However, in the light of the arbitration record, andindeed Martin's own testimony, there was little basis leftfor the position that he had truthfully testified that Wil-liams led Isaacs around the shop, that she took him outon the production floor, and that she could take himanywhere she wanted. The General Counsel did not takethe position that Martin had testified truthfully in theserespects but argued that, to the extent that his testimonydeparted from the truth, it was not deliberate or willfulexaggeration of any material fact which would cause histestimony to lose its protection under Big Three, supra.9I find that it was not reasonable to take the positionthat these aspects of Martin's testimony were not materi-al to the proceeding in which he testified. The miscon-duct for which Jackson and Glenn were disciplined wasserious. Martin stated that he testified about the incidentin the Glenn-Jackson arbitration because he wanted toshow that people had done things in the past and hadgotten by with them. It is apparent that the more aggra-vated the things people had gotten away with, the moreweight they would have in persuading an arbitrator tomitigate the discipline for the misconduct at issue beforehim.I find further, however, that whether or not Martinwillfully and deliberately added the details concerningWilliams' leading of Isaacs around the plant presentedclose questions in fact and in law, and that the GeneralCounsel continued to have a reasonable basis for his po-sition in prosecuting the allegation that Martin's testimo-ny was protected. As set forth above the Board had notbeen required since Big Three to decide at what point theline between protected and unprotected testimony wascrossed, and it is Board policy to give special protectionto employees' access to the grievance and arbitrationprocess. In the light of the latter policy and the lack ofany sequel to Big Three, it was reasonable for the Gener-al Counsel to test the meaning of the dicta of Big Threeand its application to this case. In the light of the avail-ability of corroboration of Williams' testimony concern-ing her affidavit which had been damaging in the arbitra-tion proceeding as well as Rose's additional testimonyavailable to corroborate Martin, it was reasonable for theGeneral Counsel to take the position that Williams andMartin would be given greater credit in the unfair laborpractice proceeding than in the arbitration of Martin'sdischarge and that to the extent that Martin was found tohave been untruthful in his Glenn-Jackson testimony hisuntruths were not willful and knowing, but rather theproduct of a mixture of faulty recollection and the exag-geration of a partisan who persuades himself after thepassage of time that this was the way it really happened.I find therefore that the General Counsel continued tohave a reasonable basis in law and in fact after receipt ofthe arbitrator's award and the arbitration transcript forcontinuing to pursue his position that Martin had beendischarged for engaging in protected concerted activity.Finally, I find that in any event the arbitrator's awardand the arbitration transcript had no effect on the reason-ableness of the General Counsel's position with respectto the allegations of the complaint that Bernet threatenedemployees with reprisal and that Martin's discharge wascaused by his union activities. The former was not dealtwith at all in the arbitration proceeding. The issue raisedby the allegation was primarily one of credibility, and9 In his brief on the merits to the administrative law judge, counsel forthe General Counsel contended that Martin's total direct testimony at theGlenn-Jackson hearing was limited to the statement that Williamsgrabbed Isaacs by the testicles and that all other details were supplied oncross-examination. As the facts set forth above show, the record does notsupport that contention.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMartin's testimony at the arbitration of his discharge wasnot so discredited as to make it unreasonable for theGeneral Counsel to place the credibility issue over Ber-net's threat before an administrative law judge for resolu-tion. With respect to the pretext allegation of the com-plaint, again much of the evidence relied on by the Gen-eral Counsel was not presented to the arbitrator, andcredibility was, of course, central to the pretext conten-tion as well as to the contention that Martin's testimonywas protected. While it would have been unreasonable,following the arbitration, to expect any trier of the factsto find that Martin's testimony in the Glenn-Jackson ar-bitration was completely credible, in one important re-spect the arbitration proceeding if anything strengthenedthe reasonableness of the General Counsel's position that,with respect to their testimony as to whether or not Wil-liams had ever grabbed Isaacs, Martin was more truthfulthan Isaacs. The arbitration proceeding gave support tothe General Counsel's argument that in its investigationbefore Martin's discharge Respondent ignored leadswhich might have led to contradiction of Isaacs and atleast partial corroboration of Martin and that Respondentdemonstrated a determination to find a reason for Mar-tin's discharge while ignoring possible grounds to disci-pline Isaacs. While the administrative law judge dis-counted this evidence and concluded that there was noevidence that Isaacs willfully gave false testimony, justas the arbitration proceeding left a close question as towhether Martin had crossed the line in his testimony, soalso did it leave a close question as to whether Isaacs indenying that the incident occurred at the arbitration pro-ceeding and at the investigating interview before Mar-tin's discharge willfully and falsely denied the incident.In sum, I find that there was a reasonable basis both infact and in law for the position of the General Counselin this case and therefore that the action of the GeneralCounsel in proceeding to trial on Martin's discharge wassubstantially justified.111. RETROACTIVITYHaving found that the actions of the General Counselwere substantially justified, I will recommend that theapplication for fees be denied in its entirety. However,should the Board disagree with that conclusion, the issueof retroactivity would then have to be decided. As theitemized description of services rendered shows, all but1-1/4 of the total of 68-3/4 hours of services rendered byRespondent's attorneys in this case fell in the periodbefore October 1, 1981, the effective date of EAJA. TheGeneral Counsel contends that all fees and expenses in-curred before the effective date of EAJA are not recov-erable. Respondent contends that such fees and expensesare recoverable and further that in view of my order de-nying the General Counsel's motion to dismiss it is thelaw of this case that such fees are recoverable.There is one significant difference between the argu-ment now being made by the General Counsel and thatmade in its motion to dismiss. Thus, here the GeneralCounsel argues that EAJA is a waiver of sovereign im-munity which must be unequivocally expressed and thatno explicit waiver appears from the statute or its history.The sovereign immunity argument was not advanced inthe General Counsel's motion to dismiss.The issue has been raised in a number of other casesarising in a number of forums. Most recently the UnitedStates Court of Appeals for the Fourth Circuit in TylerBusiness Services v. NLRB, 680 F.2d 338 (1982), rejectedthis contention with respect to a fee application underEAJA for fees before the court. The same result wasreached in Nunes-Correia v. Haig, 543 F.Supp. 812(D.D.C. 1982), in what may be the most comprehensiveanalysis of the issue to appear in an opinion to date.While there are decisions to the contrary,'° the prevail-ing view is that expressed in Tyler and Nunes-Correia.Although not free from doubt, I find the reasoning ex-pressed in Nunes-Correia most persuasive and thereforewould adhere to the position taken in my Order denyingthe General Counsel's motion to dismiss and find thatfees and expenses itemized by Respondent incurredbefore October 1, 1981, do not fall outside the coverageof the Act.As I have found above that the General Counsel hadsubstantial justification for issuing the complaint in thiscase and for prosecuting it through the hearing stage, Iissue the following recommended"ORDERThe application for award of fees and expenses underthe Equal Access to Justice Act of Respondent Wright-Bernet, Inc. is denied.10 E.g., Allen v. United States, 547 F.Supp. 357 (N.D. Ill.) (1982); Com-modities Futures Trading Commission v. Rosenthal, 537 F.Supp. 1094(N.D. 111. 1982)." If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.60